UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6945


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANGEL MANUEL GONZALEZ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:05-cr-00007-JPB-JES-3; 3:08-cv-00125-
JPB-JES)


Submitted:    October 20, 2009              Decided:   October 26, 2009


Before TRAXLER, Chief Judge,        NIEMEYER,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Angel   Manuel  Gonzalez,   Appellant  Pro   Se.     Paul       Thomas
Camilletti, Thomas Oliver Mucklow, Assistant United             States
Attorneys, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Angel     Manuel     Gonzalez        seeks    to    appeal      the       district

court’s    order       accepting      the    recommendation            of    the    magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2009) motion.           The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate      of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a     substantial         showing      of    the    denial         of    a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)         (2006).             A

prisoner        satisfies       this        standard        by    demonstrating               that

reasonable       jurists       would       find    that     any    assessment            of     the

constitutional         claims    by    the    district       court      is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Gonzalez has

not   made      the    requisite       showing.            Accordingly,            we    deny      a

certificate       of    appealability          and     dismiss         the    appeal.              We

dispense      with      oral     argument         because    the       facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        DISMISSED

                                              2